Case o-Ly-/o49/-laS Voco Filedldilfily entered Le/l/fiiy Qols 05

éinberg, oss 5 Panes LLP

ATTORNEYS AT LAW
Suite 403
400 Garden City Plaza
Garden City, New York 11530

Marc A. Pergament Telephone: (616) 877-2424 Ext. 226
Partner Facsimile: (61 6) 877-2460

Email: mpetgament @ weplaw.com

December 17, 2019

VIA FACSIMILE TRANSMITTAL (631) 715-7777
and FIRST CLASS MAIL

Christine H. Black, Esq.

Office of the United States Trustee
Alfonse M. D'Amato U.S. Courthouse
560 Federal Plaza

Central Islip, New York 11722

« Re: Gil Leslie Appelbaum
Case No. 819-78497-845

 

Dear Ms. Black:

I was appointed Interim Trustee in the above-referenced case. Due to the
appearance of a potential conflict of interest, I request that you appoint a successor Trustee in the
above-referenced case,

Should you have any questions, please contact me.

Very truly yours,

Mare A. Pergament

MAP: fa
cc: Via E-Mail - cco@nylegaloption.com
Catherine May Co, Esq.

Law Offices of Catherine May Co

 
